     Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 1 of 15



                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL CURTIS REYNOLDS.,                 :
                                              CIVIL ACTION NO. 3:20-2178
                     Petitioner           :
                                                    (JUDGE MANNION)
             v.                           :

WARDEN WILLIAMS                           :

                     Respondent           :

                                MEMORANDUM

      Petitioner, Michael Curtis Reynolds, an inmate confined in the Federal

Correctional Institution, Greenville, Illinois, filed the instant petition for a writ

of habeas corpus pursuant to 28 U.S.C. §2241. Petitioner challenges his

2007 conviction and sentence for multiple terrorism-related crimes, imposed

by the United States District Court for the Middle District of Pennsylvania.

(Doc. 1). Additionally, Reynolds requests a Court Order, directing that he be

moved “to the Harrisburg holding facility today” or “release ASAP” due to

“risk of exposure to and repeated exposure due to SCI-Greenville’s actions

under unlicensed ‘Doctor’ Ahmed’ to COVID-19 again and again.” Id.

      Respondent filed a response to the petition on January 16, 2021. (Doc.

17). Although provided an opportunity to file a traverse, Petitioner has not

filed a traverse. For the reasons set forth below, the Court will dismiss

Petitioner’s §2241 petition without prejudice for lack of jurisdiction.
     Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 2 of 15




I. Background

      Reynolds was found guilty by a jury of “multiple terrorism related

criminal offenses” in July 2007, in the Middle District of Pennsylvania. See

Reynolds v. United States, Civil No. 18-CV-1093 (M.D. Pa., Doc. 9, June 14,

2018); Reynolds v. United States, Civil No. 18-CV-691 (M.D. Pa., Doc. 5,

April 4, 2018); see also United States v. Reynolds, Criminal No. 05-CR-493

(M.D. Pa.). The convictions were for attempting to provide material support

to a foreign terrorist organization (18 U.S.C. §2339B); attempting to provide

material support to damage an interstate gas pipeline facility by means of

force or explosive (18 U.S.C. §§2339A(a) & 2); soliciting others to damage

an interstate pipeline facility by means of force or explosive (18 U.S.C. §373);

distributing information through the internet on the manufacture and use of

an explosive device (18 U.S.C. §842(p)(2) ); and possession of a grenade

(18 U.S.C. §§5841, 5861(d), & 5871). (Doc. 297, United States v. Reynolds,

Case No. 05-CR-493 (M.D. Pa.) ). He was sentenced to a total of 360

months. Id.

      On March 18, 2010, the United States Court of Appeals for the Third

Circuit affirmed Reynolds’ convictions. United States v. Reynolds, 374

Fed.Appx. 356 (3d Cir. 2010). See also Reynolds v. United States, Case No.


                                     -2-
     Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 3 of 15




18-CV-1093 (M.D. Pa., Doc. 9, June 14, 2018); Reynolds v. United States,

Case No. 18-CV-691 (M.D. Pa., Doc. 5, April 4, 2018).

     Reynolds’ original attempt to collaterally attack his conviction under 28

U.S.C. §2255 was dismissed on the merits on August 15, 2012. Reynolds v.

United States, Case No. 05-CR-493, 2012 WL 12981962 (M.D. Pa.). He then

filed several successive §2255 petitions without obtaining authorization from

the Third Circuit, all of which were dismissed. See Reynolds v. United States,

Case No. 18-CV-1093 (M.D. Pa., Doc. 9, June 14, 2018); Reynolds v. United

States, Case No. 18-CV-691 (M.D. Pa., Doc. 5, April 4, 2018); see also

United States v. Reynolds, Appeal No. 13-4195 (3d Cir. Feb. 12, 2014).

Reynolds additionally filed “multiple unsuccessful §2241 petitions” in the

Middle District of Pennsylvania, in which he challenged the legality of his

federal prosecution. Reynolds v. United States, Case No. 18-CV-1093 (M.D.

Pa., Doc. 9, June 14, 2018); Reynolds v. United States, Case No. 18-CV-

691 (M.D. Pa., Doc. 5, April 4, 2018); see also Reynolds v. Bledsoe, Case

No. 08-cv-909 (M.D. Pa.); Reynolds v. Kosik, Case No. 08-cv-293 (M.D. Pa.);

Reynolds v. Martinez, Case No. 08-cv-2094 (M.D. Pa.).

     In 2018, Reynolds filed two actions in the Middle District of

Pennsylvania, both invoking Hazel-Atlas Glass Co. v. Hartford-Empire Co.,

322 U.S. 238, 64 S.Ct. 997, 88 L.Ed. 1250 (1944), to urge the court to set
                                    -3-
        Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 4 of 15




aside its judgment as having been obtained by fraudulent means. In the first,

the court construed the action as a habeas petition pursuant to §2241.

Reynolds v. United States, Case No. 18-CV-691 (M.D. Pa., Doc. 5, April 4,

2018). Reynolds raised numerous claims, including:

        (1) It was physically impossible for him to have committed an e-
        mail crime within the confines of this district; (2) a prosecution
        witness was coerced; (3) false statements and testimony by an
        FBI agent was used to obtain his conviction; and (4) illegally
        seized evidence was used against him.

Id. at Doc. 5, p. 3. The court found that Reynolds’ claim for relief did not fall

within the “safety-valve” clause of 28 U.S.C. §2255(e) such that it was

cognizable in a §2241 action and dismissed the case without prejudice. The

court explained that even though he claimed, “actual innocence,” Reynolds

did not argue that his conduct was no longer criminal because of a change

in the law subsequent to his conviction. He also failed to show that he could

not have presented his claims in the context of a §2255 action. Id. at Doc. 5,

p. 5.

        The court analyzed Reynolds’ second Hazel-Atlas petition as a civil

rights claim, and in the alternative as a habeas action under both §2241 or

§2255. Reynolds v. United States, Case No. 18-CV-1093 (M.D. Pa., Doc. 9,

June 14, 2018). In dismissing the case without prejudice, the court reasoned

that Reynolds could not seek release in the context of a civil rights claim;
                                      -4-
     Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 5 of 15




failed again to bring a §2241 claim that would fit within the narrow window of

the 28 U.S.C. §2255(e) “safety-valve;” and could not proceed with the action

under §2255 because he had not obtained authorization from the court of

appeals for a successive §2255 motion.

     By Order dated October 10, 2018, the United States Court of Appeals

granted Reynolds’ application under 28 U.S.C. §§2244 and 2255 to file a

second or successive §2255 motion, in light of United States Supreme

Court’s decisions in Sessions v. Dimaya, 138 S.Ct. 1204 (2018), Welch v.

United States, 136 S.Ct. 1257 (2016), and Johnson v. United States, 135

S.Ct. 2551 (2015). In re: Michael Curtis Reynolds, C.A. No. 16-4143. The

Third Circuit directed that Reynolds’ application be transferred to the Middle

District and that the parties should discuss, among other relevant issues, the

significance of the Third Circuit’s recent decision in United States v. Green,

898 F.3d 315 (3d Cir. 2018). Id.

     By Memorandum and Order dated September 26, 2019, the late

Honorable A. Richard Caputo, relying on the concurrent sentence doctrine,

denied Reynolds’ authorized successive §2255 motion finding that his claim

for relief was not actionable because his custody status would not change

even if the proposed relief was granted. Reynolds v. United States, Case No.

05-CR-493, 2012 WL 12981962 (M.D. Pa.) (Doc. 662, at 4). Specifically,
                                    -5-
      Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 6 of 15




Judge Caputo found that any challenge to Count 4 would not affect Reynolds’

custody seeing that defendant was also lawfully sentenced at Counts One,

Two, Three, and Six, all counts which were not impacted by the Supreme

Court’s decisions in Dimaya, Welch, and Johnson. Id.

      Additionally, in the same decision, Judge Caputo also denied

approximately forty (40) additional motions for relief Reynolds had filed

between October of 2018 and September of 2019. Each of these requested

similar relief regarding the defendant’s actual innocence. Judge Caputo

construed each of these motions as second or successive motions under 28

U.S.C. §2255 and dismissed them for being filed without prior authorization.

Id.

      On November 2, 2020, Reynolds filed, in his criminal case, a one

hundred and eighty-nine (189) page motion under 18 U.S.C. §3582(c)(1)(A)

requesting a sentence reduction for extraordinary and compelling reasons

and his immediate release from the custody of the Bureau of Prisons (BOP). 1



      1
        The Covid-19 claim for relief constitutes a small percentage of the
lengthy motion. While the factors related to the Reynolds’ health are
mentioned in both the beginning and conclusion of the motion, and there is
a brief six-page interlude in Pages 59-65 of the motion about conditions in
FCI-Greenville, the remainder of the 182 pages of the motion re-argue the
defendant’s legal challenges to his trial and sentence, including the issues
decided in Reynolds’ previous §2255 motions described above.
                                    -6-
     Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 7 of 15




In the motion, Reynolds claims that the staff at FCI-Greenville are not

complying with COVID-19 restrictions thereby placing his health and life at

risk. Reynolds v. United States, Case No. 05-CR-493, 2012 WL 12981962

(M.D. Pa.) (Doc. 691).

      On November 20. 2020, Reynolds filed the instant petition for writ of

habeas corpus pursuant to 28 U.S.C. §2241. (Doc. 1). He raises the identical

COVID-19 claims he raised in his 18 U.S.C. §3582(c)(1)(A) motion, as well

as raises the same collateral attack on Count 4 of his conviction. Id.

      By Order dated February 10, 2021, this Court denied Reynolds’ motion

for reduction of sentence under 18 U.S.C. §3582(c)(1)(A) as follows:

      First, the court finds that the defendant has not sufficiently shown
      extraordinary and compelling reasons for compassionate release
      based on his age, 62 years old, and his medical conditions,
      including his alleged heart murmur issues, which do not appear
      to render him susceptible to suffer serious complications if he
      does contract the COVID-19 virus once again. (See Doc. 711,
      defendant’s BOP medical records). Reynolds’ recent December
      2, 2020 medical exam indicates that his pulse was within normal
      limits and his heart had regular rate and rhythm. (Doc. 722-1 at
      32). Reynolds also raises concerns related to being incarcerated
      during the pandemic and the alleged unsafe conditions at the
      federal prison (FCI-Greenville). There are currently only 13
      inmate positive cases at the prison and three staff positive cases,
      and 764 inmates, including the defendant, have recovered from
      the virus. There have been no inmate deaths at the prison from
      the virus. Also, the government points out that Reynolds fails to
      mention that he previously contracted and recovered from
      COVID-19 in October of 2020. (See Doc. 709 at 14). Further,
      Reynolds does not allege that he is suffering from any lasting
                                     -7-
Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 8 of 15




symptoms from having COVID-19. The fact of his successful
recovery from the virus, as well as the numerous other inmates
who have recovered, demonstrates that Reynolds is receiving
proper medical treatment at the prison. It also appears to show
that if Reynolds contracts the virus again, he is likely to recover
a second time without serious and permanent complications. In
short, Reynolds failed to meet his burden to demonstrate that he
faces a high risk of serious consequences from COVID-19.

Additionally, even assuming that Reynolds had met his burden
by showing extraordinary and compelling reasons, in considering
the applicable factors set forth in 18 U.S.C. §3553(a), as the
government summarizes, (Doc. 709 at 31-32), in its opposition
brief:

      Reynolds is serving a sentence of 360 months (at the
      bottom of his guidelines of 360 months to life). His
      conviction stem from Reynolds attempt to support
      terrorism by attempting to enlist units of Al Qaeda to
      bomb interstate gas pipeline facilities and providing
      target locations, bomb making advice, and diagrams to
      assist such activity. Reynolds also sent numerous
      emails, elicited at trial, which sought to enlist Al Qaeda
      “crews” to strike gas pipelines in Wyoming,
      Pennsylvania, and New Jersey. Reynolds also
      possessed the hand grenade recovered from his storage
      locker in Pennsylvania on or before the date of his arrest,
      December 5, 2005.

      Reynolds was arrested and has been in federal custody
      since December 5, 2005. He was sentenced on
      November 6, 2007. He thus has served approximately
      181 months of his 360 months sentence. While 181
      months is undoubtedly a significant sentence, it only
      represents 50.2% of his term of imprisonment. Granting
      him immediate release at this time would not only result
      in a sentence that falls well below his guidelines range
      of 360 months to life. Additionally, such a result would
      effectively remove any sentence for Count 2 of the
                               -8-
Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 9 of 15




      indictment, attempting to provide material support and
      resources to damage or destroy property used in
      commerce by means of fire or explosive, and to damage
      or attempt to damage an interstate gas pipeline, in
      violation of 18 U.S.C. 2339A. Such a result would also
      not adequately account for the serious nature and
      circumstances of the offenses, the need to promote
      respect for the law, or the need to afford adequate
      deterrence.

The court finds that defendant Reynolds still poses a very grave
and real danger to the safety of the community based on the
extremely serious nature of his current terroristic related
convicted offenses, (which he continues to minimize in his filings
by attempting to attack and distinguish the factual bases for his
convictions and by repeating his baseless allegations that the
FBI repeatedly “lied” to the grand jury and the court, including
that evidence was planted in his case resulting in his “illegal
arrest” in order to obtain “a completely fabricated conviction”), as
well as the facts regarding his convictions detailed in the PSR
and in the court’s prior decisions in this case which supported his
30-years’ prison sentence. The court also notes that in the
numerous filings of Reynolds after his sentence, including his
instant filings, he has shown absolutely no signs of remorse.
Rather, he continues to challenge his convictions and raise
issues that are simply not pertinent to his instant motion. In fact,
Reynolds, in large part, raises issues and presents so-called
evidence which must be presented in a successive §2255
motion, which he has not received permission from the Third
Circuit to file. As the government summarizes, (Doc. 709 at 1),
Reynold’s instant filings “[are] best construed as a second or
successive motion under 28 U.S.C. §2255, filed without prior
authorization, and focus[] on the previously ruled upon legal
challenges to the defendant’s trial and sentence.” In short, the
issues Reynolds largely raises in his instant voluminous filings
were the subjects of his previous §2255 motions and decided by
the court, and will not be considered herein.


                               -9-
    Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 10 of 15




      The court finds that granting his request for immediate release
      from prison, which would substantially reduce his sentence to
      one considerably below his advisory guidelines range of 360
      months to life, is not warranted.

Reynolds v. United States, Case No. 05-CR-493, 2012 WL 12981962 (M.D.

Pa.) (Doc. 725).



II. Discussion

      “[T]he usual avenue for federal prisoners seeking to challenge the

legality of their confinement” is a section 2255 motion. In re Dorsainvil, 119

F.3d 245, 249 (3d Cir. 1997). A challenge to either the validity of a conviction

or to a sentence must be brought in the sentencing court by way of a section

2255 motion. See United States v. Miller, 197 F.3d 644, 648 n.2 (3d Cir.

1999). Here, Petitioner is clearly challenging his conviction and sentence.

Thus, his proper avenue of relief is a section 2255 motion filed in the district

court where he was convicted and sentenced. See section 2255 ¶5 (the

motion must be filed in “the court which sentenced him”).

      A defendant can pursue a §2241 petition only when he shows that the

remedy under section 2255 would be “inadequate or ineffective to test the

legality of his detention.” 28 U.S.C. §2255; see also United States v. Brooks,

230 F.3d 643, 647 (3d Cir. 2000). A motion under §2255 is “‘inadequate or

                                     - 10 -
    Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 11 of 15




ineffective’” only where it is established “‘that some limitation of scope or

procedure would prevent a 2255 proceeding from affording the prisoner a full

hearing and adjudication of his claim of wrongful detention.’” In re Dorsainvil,

119 F.3d at 251-52; Cagel v. Ciccone, 368 F.2d 183, 184 (8th Cir. 1966).

“Critically, §2255 is not inadequate or ineffective merely because the

petitioner cannot satisfy §2255’s timeliness or other gatekeeping

requirements.” See Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir. 1988),

cert. denied, 488 U S. 982 (1988); Litterio v. Parker, 369 F.2d 395, 396 (3d

Cir. 1966) (per curiam). “It is the inefficacy of the remedy, not a personal

inability to utilize it, that is determinative....” Garris v. Lindsay, 794 F.2d 722,

727 (D.C. Cir. 1986), cert. denied, 479 U.S. 993 (1986). If a petitioner

improperly challenges a federal conviction or sentence under §2241, the

petition must be dismissed for lack of jurisdiction. Application of Galante, 437

F.2d at 1164, 1165 (3d Cir. 1971) (per curiam) (quoting United States ex rel.

Leguillou v. Davis, 212 F.2d 681, 684 (3d Cir. 1954)). Specifically, the Third

Circuit has “applied the safety valve where an intervening and retroactive

change in law had decriminalized the petitioner’s underlying conduct, but he

had no prior opportunity to challenge his conviction and could not satisfy the

stringent standard for filing a second or successive §2255 motion.” Long v.

Fairton, 611 F. App’x 53, 55 (3d Cir. 2015) (citations omitted). If a petitioner
                                       - 11 -
    Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 12 of 15




improperly challenges a federal conviction or sentence under §2241, the

petition must be dismissed for lack of jurisdiction. Application of Galante, 437

F.2d at 1165.

      However, as recognized in Dorsainvil, a federal prisoner can pursue

relief under §2241 only where a subsequent statutory interpretation reveals

that the prisoner’s conduct is not criminal so as to avoid a complete

miscarriage of justice. Dorsainvil, 119 F.3d at 251; see also Okereke v.

United States, 307 F.3d 117, 120-21 (3d Cir. 2002) (holding §2241 may not

be used to raise an Apprendi v. New Jersey, 530 U.S. 466 (2000) claim that

is barred by the procedural limitations imposed by the AEDPA); Brown v.

Mendez, 167 F. Supp. 2d 723, 726-27 (M.D. Pa. 2001). “Section 2241 is not

available for intervening changes in the sentencing law,” such as arguments

based on Apprendi. United State v. Kenney, 391 F. App'x 169, 172 (3d Cir.

2010). Sentencing claims “[do] not fall within the purview of the savings

clause.” Adderly v. Zickefoose, 459 F. App'x 73 (3d Cir. 2012); Pearson v.

Warden Canaan USP, 685 F. App’x 93, 96 (3d Cir. 2017) (“§2241 is not

available for an intervening change in the sentencing laws.”).

      Here, Petitioner attempts to challenge his 2007 criminal conviction and

sentence, based on issues that have previously been raised, or could have

been raised in a §2255 motion. As discussed above, to proceed under
                                     - 12 -
     Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 13 of 15




§2241, he must demonstrate that a §2255 motion “is inadequate or

ineffective to test the legality of his detention.” 28 U.S.C. §2255(e). Petitioner

has not met this burden. As such, his claim does not fall within the purview

of the savings clause, as he has not demonstrated that an intervening

change in the law made his underlying conviction non-criminal and that he

had no prior opportunity to challenge his conviction and could not satisfy the

stringent standard for filing a second or successive §2255 motion.

      Reynolds’ lack of success in his direct appeal or his subsequent §2255

motions does not render §2255 inadequate or ineffective to address

Reynolds’ challenge to his conviction and sentence. “The remedy afforded

under §2241 is not an additional, alternative, or supplemental remedy to that

prescribed under §2255.” Dusenbery v. Oddo, No. 17-2402, 2018 WL

372164, at *4 (M.D. Pa. Jan. 11, 2018). Because Petitioner has failed to

demonstrate that a §2255 motion is inadequate or ineffective to test the

legality of his detention, permitting him to proceed under §2241, the Court

will dismiss Reynolds’ petition for a writ of habeas corpus, challenging his

underlying conviction and sentence under 28 U.S.C. §2241, for lack of

jurisdiction.

      To the extent that Reynolds seeks compassionate release pursuant to

18 U.S.C. §3582(c)(1)(A), this Court denies Petitioner’s motion for the
                                      - 13 -
    Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 14 of 15




reasons set forth in its February 10, 2021 Order. See, Reynolds v. United

States, Case No. 05-CR-493, 2012 WL 12981962 (M.D. Pa.) (Doc. 725).

      With respect to Reynolds’ claim that he has been exposed to COVID

due to SCI-Greenville employing “unlicensed ‘Doctor’ Ahmed,” such claim

goes to the conditions of Petitioner’s confinement and is not cognizable in

habeas. Preiser v. Rodriguez, 411 U.S. 475, 494 (1973) (“habeas corpus is

not an appropriate or available federal remedy” if the prisoner “attacking

something other than the fact or length of his confinement); Leamer v.

Fauver, 288 F.3d 532, 542 (3d Cir. 2002) (finding that when the challenge is

to a condition of confinement such that a finding in plaintiff’s favor would not

alter his sentence or undo his conviction, an action under §1983 is

appropriate).



III. Conclusion

      For the foregoing reasons, Reynolds’ petition for a writ of habeas

corpus pursuant to 28 U.S.C. §2241, will be dismissed for lack of jurisdiction.

Reynolds’ request for compassionate release pursuant to 18 U.S.C.

§3582(c)(1)(A) is denied for the reasons set forth in this Court’s February 10,

2021 Order. Finally, because Petitioner is not detained because of a process


                                     - 14 -
      Case 3:20-cv-02178-MEM-DB Document 26 Filed 09/03/21 Page 15 of 15




issued by a state court and the petition is not brought pursuant to §2255, no

action by this Court with respect to a certificate of appealability is necessary.

        An appropriate Order follows.




                                     s/ Malachy E. Mannion
                                     MALACHY E. MANNION
                                     United States District Judge

Dated: September 3, 2021
20-2178-01




                                     - 15 -
